DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US PG Pub 2018/0059601) in view of Van Der Mark et al. (US PG Pub 2015/0157196).
For claim 1:  Abe et al. teaches a photo-interrupter unit 300, 401 comprising a photo-interrupter 301 (see Figs. 3A, 3B) comprising a light emitting component 302 configured to emit light (see paragraph 48), a photo sensing portion 303 configured to receive light emitted from the light emitting component 302 (see paragraph 48, Fig. 3A), and a hook portion 306, 307 configured to deform elastically in a deformation direction (see paragraph 48, Figs. 3A, 4A); and a supporting portion 401 configured to detachably support the photo-interrupter 301, wherein the supporting portion 401 comprises an attaching surface 408 to which the photo-interrupter 301 (see Fig. 4A, attachment of element 301 to the top surface of element 401 which is indicated at 408) is attached, a hole 406 which is formed on the attaching surface 408 and through which the hook portion 306, 307 (see Figs. 3B and 4A) is inserted in an insertion direction (see Fig. 4A, insertion direction being the vertical direction in Fig. 4A), a guide portion  402a, 402b configured to protrude from the attaching surface 408 and configured to guide the hook portion so that the hook portion deforms in the deformation direction in a state where the photo-interrupter is moved in the deformation direction and a movement direction intersecting the insertion direction to be attached to the supporting portion, and a regulating portion 403 configured to protrude from the attaching surface 408 and configured to regulate a position in the movement direction of the photo-interrupter whose hook portion has been guided by the guide portion to a position where the hook portion is overlapped with the hole (as seen in Figs. 3A and 4A, the laterally bounding portions 402a, 402b constrain any motion against their sidewalls which is motion of the deformation direction N, the direction in which the hooks 306a, 306b deform upon contacting the top of the sidewall 402a, 402b) and the wall 403 constrains motion against it, which is in the movement direction which is orthogonal to the vertical direction and direction N in Fig. 4A, and thus is the direction into the paper and image in Fig. 4A), wherein the guide portion comprises a first rib portion 402a and a second rib portion 402b that are configured to oppose to one another in the deformation direction (see Fig. 3B).  
Abe et al. does not teach that a distance between the first rib portion and the second rib portion in the deformation direction is configured to be narrowed toward a downstream direction of the movement direction.  However, Van Der Mark et al. teaches providing a guiding element 134 bounded on both sides (see Fig. 1, boundary on top and bottom side) with a flared opening (see paragraph 26, a flared or trumpet opening would be wider at the opening than downstream into the opening).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the opening between ribs 402a, 403b as a flared opening as taught by Van Der Mark et al. for the purpose of facilitating movement of the to be inserted component into the opening since a larger opening is easier to enter and the flared opening then guides the component further inward.
	For claim 3:  The combination of Abe et al. and Van Der Mark et al. teaches the photo-interrupter unit according to claim 2, and Abe et al. further teaches that the hook portion 306a, 306b comprises a pair of hooks 306a, 306b (as seen in Fig. 1) that are arranged in parallel in the deformation direction (see Fig. 4A, the hooks generally extend and remain at the same distance from one another), and a distance in the deformation direction N between an upstream end of the first rib portion 402a in the movement direction and an upstream end of the second rib portion 402b in the movement direction is greater than a distance between the pair of hooks 306a, 306b that are not in an elastically deformed state at a most distant position in the deformation direction (see Fig. 4A, the non-deformed state is seen in Fig. 4A, the distance between the pillars 402a, 402b is greater than the distance between the hooks 306a, 306b as seen in Fig. 4A, with distance measured from the closest respective edges of the components).
For claim 4:  The combination of Abe et al. and Van Der Mark et al. teaches photo-interrupter unit according to claim 3.  In combination it can be considered that Abe et al. teaches a position regulating portion (see Fig. 3B, since the element 402a, 402b is modified to include a flared portion, the flared portion can be considered the ribs while the remaining narrower portion considered the position regulating portion) configured to oppose to the photo-interrupter in a state where the hook portion is inserted to the hole (as generally seen in Fig. 3A, the narrow portions of the walls 402a, 402b would opposite the interrupter when the interrupter and hooks are inserted), and configured to regulate a position of the photo-interrupter in the deformation direction (see Figs. 3A and 4A, the walls would bound the interrupter in the deformation direction), and the position regulating portion is positioned downstream of the first and second rib portions and upstream of the regulating portion in the movement direction (see Fig. 3B, the unflared portion is closer towards the wall 403 than the flared portion at the opening).
For claim 5:  The combination of Abe et al. and Van Der Mark et al. teaches the photo-interrupter unit according to claim 4 and in combination, Abe et al. teaches that the position regulating portion comprises a pair of position regulating surfaces extending in a direction parallel to the insertion direction and the movement direction, and which are arranged with a predetermined distance therebetween in the deformation direction (see Fig. 3B, the portions of the walls 402a, 402b closer to the wall 403 which are unflared and parallel are two surfaces which are parallel in the insertion and movement direction and arranged at a predetermined distance from one another in the deformation direction N).
For claim 6:  The combination of Abe et al. and Van Der Mark et al. teaches photo-interrupter according to claim 1 and Abe et al. teaches that the photo-interrupter comprises a connector portion 304 arranged in line with the light emitting component 302 and the photo-sensing portion 303 in the movement direction (see Fig. 4B, see Fig. 3A), and having wiring 305 connected thereto, and a height B of the regulating portion 402A from the attaching surface 408 in a state where the photo-interrupter 300 is attached to the supporting portion 401 is higher than a height D from the attaching surface 408 to the connector portion 304 (see paragraph 62).
For claim 7:  The combination of Abe et al. and Van Der Mark et al. teaches photo-interrupter according to claim 1 and Abe et al. teaches the photo-interrupter of claim 6 wherein the hook portion 306a, 306b, the hole 406 and the guide portion 402a, 402b are a first hook, first hole and first guide portion (see Fig. 3A, the hooks and holes are distinctly first hooks, the portions around the first hole 406 can be considered the guide portion which are the first guide portion), the photo-interrupter comprises a second hook portion 307a, 307b closer to the connector portion 304 than the first hook portion 306a, 306b in the movement direction and configured to deform elastically in the deformation direction D (see Figs. 4A and 4B) and the supporting portion 401 comprises a second hole 407 to which the second hook portion 307a, 307b is inserted, and a second guide portion (see Fig. 3B, sections of the walls 402a, 402b around the second hole 407) formed to protrude from the attaching surface 408 and configured to guide the second hook portion to deform the second hook portion in the deformation direction (see Figs. 3A-4A and associated description), the second guide portion comprises a third rib portion and a fourth rib portion (see Fig. 3B, respective sections of the continuous ribs 402a, 402b) that are arranged to oppose one another in the deformation direction (see Fig. 4A).  Abe et al. does not teach that the distance between the third rib portion and the fourth rib portion in the deformation direction is configured to be narrowed towards downstream direction of the movement direction.  However, Van Der Mark et al. teaches providing a guiding element 134 bounded on both sides (see Fig. 1, boundary on top and bottom side) with a flared opening (see paragraph 26, a flared or trumpet opening would be wider at the opening than downstream into the opening).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the opening between ribs 402a, 403b as a flared opening as taught by Van Der Mark et al. for the purpose of facilitating movement of the to be inserted component into the opening since a larger opening is easier to enter and the flared opening then guides the component further inward.
For claim 8:  The combination of Abe et al. and Van Der Mark et al. teaches photo-interrupter unit according to claim 7 and Abe et al. teaches that the regulating portion 403, the first guide portion and the second guide portion (see Fig. 3B, portions of the ribs 402a, 402b more proximate to the regulating portion 403) constitute a rib that is formed continuously (as can be seen in Fig. 3B).
For claim 9:  The combination of Abe et al. and Van Der Mark et al. teaches photo-interrupter unit according to claim 8 and Abe et al. teaches that the interruption comprises a recessed portion 309 between the light emitting component 302 and the photo-sensing portion 303 and in a state where the phot-interrupter 301 is attached to the supporting portion 401, a height B from the attaching surface 408 of the rib 402a, 402b, 403 at an area opposed to the recessed portion in the deformation direction (see Fig. 4B, the region of 402a, 402b opposing the region indicated at 309 which is still height D) is lower than a height of the recessed portion 309 from the attaching surface (see Fig. 4B, treating this height to be the top surface of 309 which is the surface indicating by the reference number 309 in Fig. 4B).
For claim 10:  The combination of Abe et al. and Van Der Mark et al. teaches photo-interrupter unit according to claim 9 and Abe et al. teaches that, in a state where the photo-interrupter 301 is attached to the supporting portion 401, the height, from the attaching surface, of the rib 402a, 402b at an area opposed to the light emitting component 302 and the light sensing component 303 (see Fig. 4B, this height is indicated by B) is lower than the height of the light emitting component and the photo-sensing component (see Fig. 4B, taking the tops of elements 302, 303).  The combination does not teach that the height of the ribs at this region is higher than the height of the recessed portion 309.  However, such a provision can be achieved by mere changing the size and shape of the regulating rib portion.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the guide element 402a, 402b to increase the height in the portion opposing the emitter and sensor portion to above the height of the recess portion for the purpose of aesthetically matching the photo-interrupter unit in form and providing reference to a correct positioning of the photo-interrupter in the attachment portion.
For claim 11:  The combination of Abe et al. and Van Der Mark et al. teaches photo-interrupter according to claim 1 and Abe et al. teaches the supporting portion 401 comprises an opposite surface-side rib 405a that is protruded from an opposite surface (see Figs. 4A, 4B) from the attaching surface 408 of the supporting portion 401 and, in a state where the photo-interrupter is attached to the supporting surface with respect to the opposite surface, the opposite surface side rib interferes with the photo-interrupter and regulates attachment of the photo-interrupter (see Fig. 4B, in a broadest reasonable interpretation of the language of the claims, provision of these fins 405a or 405b regulates the positioning and motion of the combined system 301, 401 when the components are attached).
For claim 12:  Within the combination of Abe et al. and Van Der Mark et al., Abe et al. teaches a sheet conveyance apparatus (see Fig. 2A) comprising a conveyance portion 909, CP configured to convey a sheet; a moving unit 914 configured to be pressed and moved by the sheet conveyed by the conveyance portion CP, and configured to block light emitted from the light emitting component to the photo-sensing portion; and the photo-interrupter unit according to claim 1 (see Rejection of claim 1 above, as relating to elements 301, 302, 303 in Fig. 2B and details found in Figs. 3 and 4 as addressed in the rejection above), configured to output a detection signal when detecting the sheet according to a photo-sensing state of the light emitted from the light emitting component by the photo-sensing portion (see paragraph 47, Figs. 1-4).
For claim 13:  The combination of Abe et al. and Van Der Mark et al. teaches an image forming apparatus comprising: an image forming unit configured to form an image on a sheet; and the sheet conveyance apparatus according to claim 12 (see Fig. 1 of Abe et al., including 909, CP addressing claim 12 above, and elements 301, 302, 303 in Figs. 2-4 addressing claim 1 above).
Response to Arguments
Applicant's arguments filed on April 20, 2022 have been fully considered but they are not persuasive. Applicant argues that Van Der Mark does not teach deformation between the engaging end portion and the receptacle.  The claims only recite a deformation direction and a distance between the first and second rib portion to narrow toward a downstream direction of the movement direction.  The flared end is an end which narrows in downstream direction of the movement direction and the flared end as structurally taught by Van Der Mark could be adapted by one of the ordinary skill in the art to facilitate insertion of components in diverse regions of the device.  It is believed that one of ordinary skill in the art given the teaching of flared ends and the photo-interrupter unit as taught by the prior art Abe et al. reference would be capable of providing these flared ends in regions to make insertion easier even in a case where prevention of kinking of a guide wire is unnecessary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853